Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    

 Claims 1, 3-7, 9-13 are allowed. 
 Claims 2 and 8 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 07/12/2022.

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Sasaki (USPAT 10834719) the first index, a first offset value corresponding to a first distance between a starting position of an uplink bandwidth part and a second position within the uplink bandwidth part in frequency domain, determine, based on a second-index of a first CCE of the one or more CCE(s), a number of resource block.
MOON (2020/0221428) para [0067] the configuration information of the bandwidth part includes a position of a starting PRB and the number of PRBs. The position of the starting PRB be represented by an RB index in a reference resource block (RB) grid. The terminal be configured to have at most bandwidth parts for each of uplink and downlink in one carrier. In case of time division duplex (TDD), an uplink bandwidth part and a downlink bandwidth part are configured as a pair. PARK et al. (2019/0230685) para [0517] the DCI include one or more of (1) a starting control channel element (CCE) index in which the DCI is transmitted, (2) a downlink control region index in which the DCI is transmitted, (3) a starting physical resource block (PRB) index of the one or more downlink data indicated by the DCI, (4) hybrid automatic repeat request (HARD) ACK timing indicated by the DCI, and (5) a bandwidth part (BWP) index indicated by the DCI.
PARK (2018/0343089) para [0017] [0089] [0092] [Fig.6] indicating a starting physical resource block (PRB) index for setting the bandwidth part according to an embodiment;
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “how to determine the initial RB index of the CSI-RS, the method of allocating the RB of the CSI-RS within the BWP. the references fail to teach “based on (i) the repetition mode being set to 'OFF' and (ii) the TCI, the CSI- RS and the PDSCH in at least one same OFDM symbol, wherein, based on (i) an index of the starting RB being greater than an index of a starting RB of a Bandwidth Part (BWP) for the CSI-RS and (ii) a value obtained by subtracting the index of the starting RB from an index of a highest RB of the BWP being less than a specific value, an initial Common Resource Block (CRB) index for the CSI-RS is the index of a starting RB of the BWP for the CSI-RS” of claim 1 as set out above with the claimed invention as a whole.
  	Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 7 and 13 mutatis mutandis. Accordingly, claims 3-6 and 9-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471